Exhibit 10.2 Share Purchase Framework Agreement Share Purchase Framework Agreement (I) This Share Purchase Framework Agreement (hereinafter referred to as “Agreement”) is signed in Shanghai, China on October 22, 2014 by and between: Party A (Transferee): SPI Solar Power Suzhou Co., Ltd. Party B (Transferor): ZhongNeng GuoDian New Energy Development and Investment Jiangsu Co., Ltd. Whereas each party, adhering to the principle of cooperation, equality and mutual benefit and through friendly consultation, regarding the purchase of shares, the parties hereby agree as follows: Transferee SPI Solar PowerSuzhou Co.,Ltd.or its designated affiliated parties, it intends to acquire the related equity of target company (hereinafter referred to as "the acquisition").The affiliated parties in this agreement refer to any "person" who has direct or indirect control of the person, or the person controls, or any other company or entity controlled or jointly controlled with the person. Transferor ZhongNeng GuoDian New Energy Development and Investment Jiangsu Co., Ltd. ZhongNeng GuoDian New Energy Development and Investment Jiangsu Co., Ltd. was established on July 2, 2014with 100% of its equity interest held by ZhongNeng GuoDian Green Ecological Cooperation and Development Jiangsu Co., Ltd.The registered/ paid up capital isRMB50 million and its registered address is 12 East Mozhou Road, Jiangnin District,Nanjin City. The legal representative of ZhongNeng GuoDian New Energy Development and Investment Jiangsu Co., Ltd.is Tian Chunde. The company’s business scope is as follows: investment in the development and management of photovoltaic power station, wind power station,and waste power plant; the research, manufacturing and marketing of new energy equipment. (The project which needs the approval of relevant departmentsshould get the approvalbefore carrying out business activities.) 1 Share Purchase Framework Agreement Target Company The six project companies invested and constructed byZhongNeng GuoDian New Energy Development and Investment Jiangsu Co., Ltd. (Please refer to Annex I for details). Party A intends to acquire 100% equity of project companies owned by Party Bthroughthistransaction. Approvals required for the execution of this Agreement At the execution of this Agreement, Party Aconfirms that it has obtained all the internal approvals and consents required for the consummation of the Transaction. At the execution of this Agreement, both the Party B and the Target Company confirm that each of the Party B and the Target Company has received all the internal approvals and consents required for the consummation of the Transaction. Final Agreement Terms Both parties agree that the final legal document relating to the target company’s acquisition should comply with the substantive and principled content of the agreement. Advance Payment The advance payment for the purchase of shares of all project companies which have project under construction except for 50MW project in Liangshan State, Yanyuan County, Baiwu Town is RMB140,000,000, calculated based on the assumptions that the internal rate of return is at least 10% based on projected earnings after income tax assuming full investment is made.Party A shall pay Party B or its designated third party on November 20, 2014. 2 Share Purchase Framework Agreement Undertakings by PartyB Party B undertakes that, from the signing date of this agreement, it shall continue to prepare, invest, construct and operate every project company in order to ensurethe the grid-connetion and power generation of each of the project companiesby the end of the March of 2015. Party Bundertakesthat,before March 31, 2015and except for 50MW project in Liangshan State, Yanyuan County, Baiwu Town,all parties involved in the target company shall sign the definitive“ShareTransfer Agreement”of project companiesand decide the detailed terms of the equity transfer. Liability Clauses In addition to that Party A fails to apply for the duration of the Agreement to sign the Equity Transfer Agreement with relevant equity holders from the target company (in this case, Party B has the right to terminate the Agreement and shall refund in full prepayment of principal to Party A), whereas Party B fails to apply for the duration of the Agreement to sign the Equity Transfer Agreement with relevant equity holders from the target company, Party A has the right to terminate the Agreement, and Party B shall refund in full prepayment of principal and its interest calculated based on loan interest benchmark from the same period of the Chinese People's Bank to Party A. Confidentiality The fact that this Agreement exists, the terms and conditions described herein, and any information furnished in connection with the due diligence investigation, shall constitute confidential information (the “Confidential Information”). The parties hereto agree that none of the parties hereto may use or disclose to any third party any Confidential Information, except in connection with the audit (review), valuation, negotiations in relation to and the implementation of the Transaction, or as required by any competent government authorities, ministries or stock exchanges. Any disclosure of this Agreement shall require the written confirmation from all parties hereto. 3 Share Purchase Framework Agreement Taxes and Expenses The taxes and expensesgenerated in theAgreement shall be borne by each party. Others The purchaseof the six projects under construction could be conducted as a whole, one by one or partially. It will not impact the other parts when the purchaseis implemented one by one or partially. The purchaseof the target company shall be no later than the deadline for signing definitive“ShareTransfer Agreement” of each project company as agreed in thisAgreement, regardless of whether it is implemented partially or as a whole. Miscellaneous (1) This Agreement shall be governed by the laws of People’s Republic of China. (2) Any dispute arising from this Agreement shall first be resolved through friendly consultations among the parties hereto. In case of a dispute that fails to be settled through such consultations, any party may institute legal proceedings before a competent court located in the place where such party is domiciled. (3) This Agreement shall be signed and sealed by all the parties hereto, and shall be executed in six counterparts with equal legal force, two for each party. (Following text is just for signing) 4 Share Purchase Framework Agreement (This is the signature page) Party A: SPI Solar Power Suzhou Co., Ltd. Legal representative or authorized representative：( affixed with company seal ) October 22, 2014 Party B : ZhongNeng GuoDian New Energy Development and Investment Jiangsu Co., Ltd. Legal representative or authorized representative：( affixed with company seal ) October 22, 2014 5 Share Purchase Framework Agreement Annex Ⅰ No. Location Scale Project Companies 1 Linxi County, Chifeng City, Inner Mongolia 40MW ZhongNeng GuoDian New Energy Science and Technology Inner Mongolia Co., Ltd. 2 Kerqinzuo Banner Inner Mongolia 60MW Guodian Kerqinzuo Banner Photovoltaic Power Generation Co., Ltd. 3 Shangdu County Inner Mongolia 50MW Guodian Shangdu Second Photovoltaic Power Generation Co., Ltd. 4 Chahaer Banner Inner Mongolia 30MW Guodian Chahaer BannerSecond Photovoltaic Power Generation Co., Ltd. 5 Zhongwei City Ningxia Hui Autonomous Region 130MW Zhongwei Tianyun New Energy Science and Technology Co., Ltd. 6 Liangshan State Yanyuan County Baiwu Town Sichuan Province 50 MW Sichuan Zhongwei New Energy Science and Technology Co., Ltd. 6
